_______________
                                    No. 96-4101
                                  _______________

Rhonda Yarbrough,                        *
                                         *
             Appellant,           *     Appeal from the United States
                                         *   District Court for the Western
vs.                                      *    District of Arkansas
                                         *
United Steelworkers of                   *
America; United Steelworkers             *
of America Local 6794; and   *
Cleata Draper,                           *
                                         *
             Appellees.           *

                                  _______________
                              Submitted: June 9, 1997
                                 Filed: September 15, 1997
                                  _______________

Before BOWMAN, MORRIS SHEPPARD ARNOLD, Circuit Judges, and KYLE1, District
Judge.
                              _______________

KYLE, District Judge.

      This action arises from events which took place during a 1994 labor
strike    against   Nickell   Molding   Company   (“the   Company”)   in   Malvern,
Arkansas.   The United Steelworkers of America (“USWA”) and its affiliate,
Local No. 6794 (“the Unions”)authorized the strike.            In support of the
strike, workers set up picket lines at the entrance to the Company’s plant.
Of the Company’s approximately 75 employees, 13, including appellant Rhonda
Yarbrough (“Yarbrough”), crossed the picket lines and continued to work
during the strike.        The strikers carried picket signs prepared by the
Unions.   In addition, strikers prepared and carried several handmade signs.




      1
      The HONORABLE RICHARD H. KYLE, United States District Judge
for the District of Minnesota, sitting by designation.
For the most part, all such signs contained non-objectionable messages
referring to the strike.


     Following ten days of picketing without incident, a striking   member,
Cleata Draper (“Draper), carried a sign which identified Yarbrough by name
and contained language subsequently found by a jury to be defamatory — for
purposes of this appeal the defamatory nature of the sign’s message is not
challenged.


     Yarbrough sued the Unions and Draper, alleging several claims;
however, only her defamation claim survived pretrial motions.   Finding in
favor of Yarbrough, the jury awarded her $500 “actual” damages against each
Defendant.    It also awarded her punitive damages as follows:      $5,000
against Draper, $5,000 against Local 6794, and $35,000 against USWA.


     Following the jury’s verdict, the Unions moved for judgment as a
matter of law pursuant to Fed. R. Civ. P. 50(b)(1)(C).    The trial court2
granted the motion as to USWA and Local 6794, but denied it as to Draper.
Yarbrough appeals; Draper does not.     We affirm.


     In reviewing the trial court’s Order, we must keep in mind the
heightened burden of proof a party who seeks to impose liability upon a
labor union for the unlawful acts of its members or agents must meet.
Section 6 of the Norris-LaGuardia Act states:
     No officer or member of any association or organization, and no
     association or organization participating or interested in a
     labor dispute, shall be held responsible or liable in any court
     of the United States for the unlawful acts of individual
     officers, members, or agents, except upon clear proof of actual
     participation in, or




     2
      The Honorable Bobby E. Shepherd, United States Magistrate
Judge for the Western District of Arkansas.

                                      -2-
        actual authorization of, such acts, or of ratification of such
        acts after actual knowledge thereof.

29 U.S.C. § 106 (1973)(emphasis added).


        The United States Supreme Court has described the purpose and
meaning of Section 6:

        The driving force behind § 6...was the fear that unions might
        be destroyed if they could be held liable for damage done by
        acts beyond their practical control...Although the statute does
        not define “clear proof,” its history and rationale suggest
        that Congress meant at least to signify a meaning like that
        commonly accorded such similar phrases as “clear, unequivocal,
        and convincing proof.”


United Mine Workers v. Gibbs, 383 U.S. 715, 736-37, 86 S. Ct. 1130, 1144
(1966)(emphasis added). Plaintiff’s burden in a case such as this is to
“persuade by a substantial margin....”      Id., 383 U.S. at 737, 86 S. Ct. at
1145.


        The issue below, and the only issue before this Court, is whether
Yarbrough presented “clear proof” of the Unions’ “participation in,”
“actual authorization” of, or “ratification of such acts after actual
knowledge thereof.”      The “act” in the instant case is the defamatory
message on the handmade sign held by Draper on the picket lines.
        Yarbrough acknowledges that “she was required to show by clear proof
that the Unions authorized, participated in, or ratified the action of its
member, Cleata Draper.”       (App. Brief. p. 12.)      Contending that she
presented sufficient evidence to satisfy the “clear proof” standard, she
relies upon the following:    (1) a Union representative gave permission to
Union members to carry handmade signs; (2) had the Unions either provided
signs for all members or




                                      -3-
given instructions as to what was permissible on any handmade signs, the
situation here could have been avoided; and (3) evidence of other signs
containing names of persons crossing the picket lines should have been
sufficient to support a determination that the Unions ratified      Draper’s
actions.


        In reviewing a judgment as a matter of law, this Court uses the same
standard as the district court:


        In a motion for [a judgment as a matter of law], the question
        is a legal one, whether there is sufficient evidence to support
        a jury verdict. This court must analyze the evidence in the
        light most favorable to the prevailing party and must not
        engage in a weighing or evaluation of the evidence or consider
        questions of credibility. We have also stated that to sustain
        a motion for [a judgment as a matter of law], all the evidence
        must point one way and be susceptible of no reasonable
        inference sustaining the position of the nonmoving party.


White v. Pence, 961 F.2d 776, 779 (8th Cir. 1992)(footnote and citations
omitted); see also Jarvis v. Sauer Sundstrand Co., 116 F.3d 321, 324 (8th
Cir. 1997).


        The District Court, in a thorough and well-reasoned Memorandum and
Order, concluded that the evidence presented did not constitute clear proof
that either the USWA or Local 6794 authorized, participated in, or ratified
Draper’s preparation or display of the defamatory message on the picket
sign.    Specifically, the District Court found that (1) “no evidence was
presented that...any...union official knew that any crossover employee’s
[Plaintiff Yarbrough] name would be used or that an objectionable message
would be displayed;” (2) “no evidence [was presented] demonstrating actual
participation, authorization, or ratification of Draper’s act;” and




                                      -4-
(3) there was no evidence “from which participation, authorization, or
ratification may be reasonably inferred.”


     We have made our own review of the trial record, the trial court’s
Memorandum and Order, the Briefs submitted to this Court, and counsel’s
oral arguments.   That review demonstrates that the District Court properly
granted judgment as a matter of law because there was no “clear proof” to
support the jury’s verdict; nor was there evidence from which reasonable
inferences might be drawn to support the jury’s determination of the
Unions’ participation, authorization, or ratification of Draper’s conduct.


     We share the trial court’s evaluation of the evidence — there was no
evidence that any Union officer knew that Yarbrough’s name would be used
or that objectionable language would appear on the handmade sign.     It is
also clear from the testimony that immediately after the display of the
objectionable sign, the Unions instructed the strikers not to bring signs
to the picket lines which contained personal names — and those instructions
were followed.    Finally, there is no evidence connecting the Unions to the
display of the defamatory message.    The evidence to which Yarbrough cites
to support her claim may demonstrate the Unions’ negligence in allowing
Draper to carry the defamatory sign, but it does not support, and certainly
does not clearly support, the conclusion that the Unions participated in,
authorized, or ratified Draper’s action. Under these circumstances, the
trial court was required to direct the entry of judgment in favor of the
Defendant Unions.


     The judgment of the District Court is affirmed.




                                      -5-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -6-